Case 1:20-cv-14424-RMB-MJS Document 37 Filed 05/19/21 Page 1 of 1 PageID: 218




                                                                                       SAMUEL V. EICHNER
                                                                                              202.408.4343
                                                                               samuel.eichner@finnegan.com


                                          May 19, 2021


The Honorable Renee Marie Bumb                                                      VIA ECF
United States Magistrate Judge
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

       Re:     The Toronto-Dominion Bank v. Plaid Inc. 1:20-cv-14424-RMB-MJS
               Settlement of Litigation and Final Dismissal of Action With Prejudice

Dear Judge Bumb:

       We represent Plaintiff The Toronto-Dominion Bank in this matter.

        We write to advise the Court that this case has settled. Accordingly, Plaintiff requests
that the pending Motion to Dismiss (ECF No. 36) be decided on the papers and before the
current June 7, 2021 return date on the motion. Defendant Plaid Inc. joins this request.


                                                     Respectfully submitted,




                                                     Samuel V. Eichner, Esq.

cc:    Douglas A. Rettew, Esq.
       Bobby A. Ghajar, Esq. (counsel for Defendant Plaid, Inc.)
       David H. Kupfer, Esq. (counsel for Defendant Plaid, Inc.)




               901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
                     PHONE: +1 202 408 4000 | FAX: +1 202 408 4400
